NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



RAMON PAYANO and ANGELA                       )
PAYANO,                                       )
                                              )
             Appellants,                      )
                                              )
v.                                            )      Case No. 2D19-1715
                                              )
SECURITY FIRST INSURANCE                      )
COMPANY,                                      )
                                              )
             Appellee.                        )
                                              )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for
Hillsborough County; Martha J. Cook,
Judge.

Melissa A. Giasi of Giasi Law, P.A., Tampa,
for Appellants.

Mark D. Tinker and Aram P. Megerian of
Cole, Scott & Kissane, P.A., Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.